Citation Nr: 1749750	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected pseudofolliculitis barbae (PFB). 

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected herniated nucleus pulposus of L4-5 with chronic low back pain (a back disability). 

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently with the RO in North Little Rock, Arkansas.

In February 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  Pursuant to the February 2016 Board Remand, in a March 2016 Report of General Contact, the Veteran called the RO and withdrew the request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to an effective date earlier than April 20, 2011, for the grant of service connection for a back disability was also remanded for a Board hearing in the February 2016 Board Remand; however, in the April 2015 Substantive Appeal, the Veteran explicitly limited the appeal to the issues as listed on the title page of this decision.  As such, the Veteran did not perfect an appeal as to the issue of entitlement to an effective date earlier than April 20, 2011, for the grant of service connection for a back disability; that issue is no longer in appellate status, and is not before the Board.  Indeed, in the May 2017 Informal Hearing Presentation, the Veteran's representative only listed and discussed those issues included on the title page above.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from July 28, 2009, symptoms of the service-connected PFB have included itching of the cheeks and inability to shave, affecting less than 5 percent of the entire body and less than 5 percent of exposed areas; the condition is not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  For the initial rating period from April 20, 2011, the back disability has not been manifested by flexion limited to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  For the initial rating period from April 20, 2011, the left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal from July 28, 2009, the criteria for a compensable initial disability rating for PFB have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7806, 7813 (2017).

2.  For the entire initial rating period on appeal from April 20, 2011, the criteria for an initial rating in excess of 10 percent for a back disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  For the entire initial rating period on appeal from April 20, 2011, the criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issues on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  


Initial Rating for PFB

Service connection was established for pseudofolliculitis barbae in a June 2010 rating decision.  The RO assigned a noncompensable (0 percent) disability rating, effective July 28, 2009; the Veteran appealed the initial rating.

The Veteran's pseudofolliculitis barbae has been evaluated using Diagnostic Code 7813.  This Diagnostic Code directs that dermatophytosis (which includes tinea barbae) should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Diagnostic Code 7800 provides a 10 percent evaluation for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Under Diagnostic Code 7806, a zero percent rating is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent disability rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that manifestations of the PFB more nearly approximate the criteria for a noncompensable rating, and do not more closely approximate the criteria for a higher (i.e., compensable) rating under Diagnostic Code 7806.  The evidence for the entire initial rating period from July 28, 2009, shows that the PFB affects less than five percent of the entire body and less than 5 percent of the exposed areas, and does not require systemic therapy, which is a disability picture commensurate with a zero (0) percent or noncompensable rating.

The Veteran underwent a VA skin examination in June 2010.  At that time, the Veteran reported having itchy cheeks and reported that he had not undergone any treatment for the PFB over the past 12 months.  The functional impairment included the inability to shave and staying out of the sun.  Upon physical examination, the VA examiner indicated that the PFB is located on the cheeks and has the following characteristics: induration of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was three percent.  The skin lesion coverage relative to the whole body was two percent.  The skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition.

In a March 2017 Informal Hearing Presentation, the Veteran, through the representative, indicated that the Veteran's entire back is covered with typical tinea versicolor, and suffers from more active phases than not.  Significantly, however, the Veteran is not service connected for tinea versicolor.  The representative also indicated that the Veteran suffers from constant inching and uses Clindamycin cream to help ease symptoms.  While it is unclear whether the constant itching and use of a topical cream are symptoms of the service-connected PFB or the nonservice-connected tinea versicolor, even assuming, arguendo, that those reported symptoms are associated with the service-connected PFB, there is still no indication that the Veteran's PFB requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  In this regard, Clindamycin is defined as "a semisynthetic analogue of the natural antibiotic lincomycin from which it is produced by chlorination; it is effective primarily against gram-positive bacteria."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 378 (31st Ed. 2007).  

The weight of the evidence shows that, for the entire initial rating period from July 28, 2009, the Veteran's PFB has affected less than 5 percent of exposed areas or of the entire body.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In this case, however, the Veteran has not alleged that the PFB affected at least 5 percent of his entire body or exposed areas, and the evidence of record does not otherwise support such a finding.

The preponderance of the evidence is against a finding that the Veteran has been prescribed systemic therapy (such as immunosuppressive or corticosteroid drugs) for this disability (PFB) at any time on appeal.  38 C.F.R. § 4.118, Diagnostic Code 7806.  As noted above, Clindamycin (assuming this medication was prescribed to treat the PFB) is a topical antibiotic.  

The Board has also considered whether an alternative rating under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7813.  However, the evidence of record does not reflect that the Veteran's PFB has resulted in scarring or disfigurement of the head, face, or neck.  Although the June 2010 VA examiner identified induration and abnormal texture, each symptom was objectively measured at less than six square inches; as such, the induration and abnormal texture do not meet the requirements of the characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  Indeed, the June 2010 VA examiner indicated that there was no disfigurement resulting from the PFB.

As such, while the disability at issue (PFB) may cause the Veteran some limited problems, particularly with shaving and staying out of the sun, the evidence preponderates against a finding that the Veteran's service-connected pseudofolliculitis barbae approximates the schedular criteria for an assignment of a compensable rating.  The preponderance of the evidence is against a finding of compensable symptoms of the Veteran's skin disability and as such, a higher evaluation is not warranted.

For the entire initial rating period from July 28, 2009, the PFB has been manifested by itchy cheeks and inability to shave, affecting less than 5 percent of the entire body and less than 5 percent of exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  For these reasons, the Board finds that the criteria for an initial compensable disability rating for PFB have not been met or more closely approximated for the entire initial rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for a Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (see also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

After a review of all the lay and medical evidence, the Board finds that, for the initial rating period from April 20, 2011, the Veteran's back disability did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as required for a higher disability rating of 20 percent under the General Formula for Diseases and Injuries of the Spine.

In March 2012, the Veteran was afforded a VA back examination.  The March 2012 VA examination report noted forward flexion to 80 degrees with pain at 75 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The Veteran denied flare-ups that impacted back function.  The Veteran did not demonstrate guarding or muscle spasm at the time of examination.  Although the VA examiner noted that the Veteran has functional loss and/or functional impairment of the back, resulting in less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing, significantly, the VA examiner indicated that, upon repetitive testing, there was no additional limitation of range of motion of the back.

The Veteran was afforded another VA back examination in February 2015.  At that time, range of motion testing revealed forward flexion to 90 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was no pain with weight-bearing and the Veteran denied having flare-ups.  The Veteran did not demonstrate guarding or muscle spasm at the time of examination.  Upon repetitive testing, there was no additional loss of function or range of motion of the back.  

Also, in this regard, although passive range of motion was not specifically measured in either the March 2012 or February 2015 VA examination, it is reasonable to assume that assisted (passive) range of motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, the manifestations that are associated with the back disability from April 20, 2011 - even after consideration of the DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  In short, the evidence of record supports the conclusion that the Veteran is not entitled to higher initial rating in excess of 10 percent for the back disability during the initial period on appeal from April 20, 2011.

Stated another way, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, etcetera; however, in this case, for the entire appeal period (from April 20, 2011), even with consideration of pain, the limitation of motion is only limited to, at worst, 75 degrees of forward flexion and more than 120 degrees of combined range of motion of the thoracolumbar spine.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  As such, for the initial rating period on appeal from April 20, 2011, the Veteran is already receiving the appropriate compensation (10 percent) for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

Because the evidence shows no intervertebral disc syndrome (IVDS) for the entire initial rating period on appeal, the Board finds that the back disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See March 2012 and February 2015 VA Examination Reports (noting that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine).

Based on the above, the Board finds that the back disability has not been manifested by symptomatology or findings more nearly approximating the criteria for an initial rating in excess of 10 percent under Diagnostic Code 5237 at any time during the initial rating period on appeal from April 20, 2011.  The Board does not find evidence that the rating assigned for the back disability should be higher for any other separate period based on the facts found during the initial rating appeal period.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Fenderson, 12 Vet. App. at 126.  

For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent for the back disability for the entire initial appeal period from April 20, 2011.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Upon review of all the evidence, lay and medical, the Board finds that the evidence of record does not demonstrate other neurologic manifestations of the back disability (other than radiculopathy of the left lower extremity, discussed below), such as bowel or bladder impairment.  See March 2012 and February 2015 VA Examination Reports (noting that the Veteran does not have any other neurologic abnormalities or findings related to the back disability, such as bowel or bladder impairment, and does not have right lower extremity radiculopathy).

Initial Rating for Left Lower Extremity Radiculopathy

For the entire initial rating period from April 20, 2011, the left lower extremity radiculopathy has been rated at 10 percent disabling under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 (2017).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720 (2017).

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from April 20, 2011, the left lower extremity radiculopathy has more nearly approximated mild incomplete paralysis of the sciatic nerve, the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 8520.  In the March 2012 VA examination report, the Veteran demonstrated muscle atrophy of the left calf, absent left ankle reflex, hypoactive left knee reflex, decreased left toe/foot/ankle sensory exam, and mild intermittent pain, paresthesia, and numbness of the left lower extremity.  Upon objective testing, the March 2012 VA examiner concluded that the left lower extremity radiculopathy is mild.

A May 2012 private treatment record indicated good muscle strength to all prime movers of the left foot and ankle with adequate muscle tone and symmetry, bilaterally.  Upon gait examination, the private treating podiatrist indicated that the Veteran drags the left foot and demonstrated weakness and instability.  Upon examination of the left foot, muscle strength was significantly weakened (1/5) with the dorsal muscle compartment most noticeably affected.  Weakness was localized at the dorsal compartment with mild weakness in the other compartments.  The assessment was left acquired foot drop.
The Veteran underwent another VA examination in February 2015.  At that time, the Veteran demonstrated no muscle atrophy, absent left ankle and knee reflex, decreased left ankle sensory exam, and mild numbness.  Consistent with the findings of the March 2012 VA examiner, the February 2015 VA examiner concluded that the left lower extremity radiculopathy is mild.

Despite the Veteran's symptoms of left foot drop, absent reflexes, and muscle atrophy, both the March 2012 and February 2015 VA examiners determined that the service-connected left lower extremity radiculopathy is no more than mild.  Significantly, each VA examiner noted and recorded the results from the muscle strength, reflex, and sensory examinations; however, specifically as to the radiculopathy examination, the VA examiners clearly indicated that, other than mild intermittent pain, paresthesia, and numbness of the left lower extremity, the Veteran did not have any other signs or symptoms of radiculopathy.  In short, the VA examiners (in the both March 2012 and February 2015 VA examinations) concluded that the left foot drop, absent reflexes, and muscle atrophy are explicitly excluded from the signs or symptoms associated with the service-connected left lower extremity radiculopathy, and that the related signs or symptoms of the left lower extremity radiculopathy are, at worst, mild.

For the above reasons, the Board finds that, for the entire initial rating period from April 20, 20111, the weight of the lay and medical evidence demonstrates that the left lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating); therefore, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the left lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A higher (compensable) initial rating for service-connected PFB is denied.

An initial disability rating in excess of 10 percent for service-connected herniated nucleus pulposus of L4-5 with chronic low back pain is denied.

An initial disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity is denied.


REMAND

During the pendency of this appeal, the Veteran has asserted that the service-connected back disability has prevented him from holding a job.  In March 2012 VA back examination, as to the impact of the back disability, the VA examiner indicated that the Veteran was a truck driver and has been unable to work for the past three years (prior to the March 2012 VA examination).  In the February 2015 VA back examination, as to the impact of the back disability on the Veteran's ability to work, the VA examiner indicated that the back disability makes lifting and long standing painful.  Most recently, in the April 2015 Substantive Appeal, the Veteran reported that he is unable to hold a job.  

A claim for a TDIU may be considered implicitly within a current increased rating claim.  See Comers v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a TDIU claim is "implicitly raised whenever a . . . veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the AOJ has not considered the Veteran's claim for a TDIU in light of the recent contention.  Therefore, remand is required to afford the Veteran such initial consideration of a TDIU by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

Provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU, including attaching a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete.  After undertaking any necessary development, adjudicate the issue of a TDIU in light of all the evidence of record, considering additional occupational impairment caused by the back disability, along with all other service-connected disabilities.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


